01213435                                     671869ÿ 94-3
                        Case MDL No. 2997 Document    8ÿÿÿFiled
                                                               ÿ6ÿÿ Page 1 of 41
                                                                        04/12/21

                                    01234 5267389ÿ ;8<=<8<29ÿ >2=6 ?7@ÿA18
                                                                                      BCDECFGHIJBKELCFLGD
                                     MNONÿQRSTURVTÿWXYUTÿ
    ZXUT[\U]ÿQRSTURVTÿX^ÿZ\_ÿ̀XUaÿbÿcdR]ÿe^^RV\ÿfOgUdVYS\hÿiZ\jTk\]ÿWclmWnÿo\p\dS\ÿqNr
                                 fo\sRSRX]ÿqNrNthuÿfvpwd]ghÿ
                 WxyxzÿQeW{m|ÿneoÿWvOmÿ}~ÿq~qbVsbtb|cbWn
 KÿÿJDÿDÿÿÿÿ                 Eÿÿ¢£© ©¡¢¡ÿ
 CÿÿÿÿFÿÿBCÿ                    ÿEÿªÿ
 HÿÿBÿÿÿÿÿ             Dÿÿÿ£¥¢ÿGÿÿ
 ÿÿ¡JJ¢¢££JFBJ                             ÿE
                  ¡JJ¢¢¤¥JFBJ
                  ¡JJ¢¢¦£JFBJ
                  ¡JJ¢¢¦¤JFBJ
                  ¡JJ¢¢¡¢¢JFBJ
                  ¡JJ¢¢¡£JFBJ
                  ¡JJ¢¢¡¡¥JFBJ
                  ¡JJ¢¢¡¡§JFBJ
                  ¡JJ¢¢¡¨¦JFBJ
                  ¡JJ¢¢¡¥JFBJ
                  ¡JJ¢¢¡¦¨JFBJ
 ÿ¡¦££¡ÿEJ
 «pdR]TR^^
 v]dÿzg]\TT\ÿkU\¬XUgÿmp­UR­¬\ÿÿ                  ÿÁmpRÂdw\T[ÿn\¬d]ÿ
 ®¯°±²±°³´µµ¶ÿ́¯°ÿ̧¯ÿ¹º»´µ¼ÿ̧¼ÿ́µµÿ̧½»º¾¿                     ÿÿÃÃÿ
 ¿±À±µ́¾µ¶ÿ¿±½³´½º°                                            ¨¢ÿÿÄÅÿEÿ
                                                              ÿ¡Æÿÿ
                                                              ÇÿLÃÿ¤¢¤¢¤ÿ
                                                              £¡J¥ÆJ¢§ÿ
                                                              Èÿ£¡J¡¤ÆJ¢¢¢ÿ
                                                              KÿÁÉÿÿ
                                                              ÊËÌÍÿÌÎÎÏÐÑËÒÿÿ
                                                              ÌÎÎÏÐÑËÒÿÎÏÿÓËÿÑÏÎ®ÔËÍÿ
                                                              c\pRSSdÿogd]ÿWpdUaÿ
                                                              ÿÿÃÃÿ
                                                               Æ¢ÿÕÿJÿÆ¤ÿÿ
                                                              DÕÿIÅÇÿDIÿ¢¢¢¨ÿ
                                                              £Æ¥J£¨£J ¨¢ÿ
                                                              KÿÉÿÿ
                                                              ÊËÌÍÿÌÎÎÏÐÑËÒÿÿ
                                                              ÌÎÎÏÐÑËÒÿÎÏÿÓËÿÑÏÎ®ÔËÍ
 Öÿ
 Q\^\]­d]T
11!"!#$%1$&!1'()*552+5+,-+.33423/5/45                                  51.
01213435                                     671869ÿ 94-3
                        Case MDL No. 2997 Document    8ÿÿÿFiled
                                                               ÿ6ÿÿ Page 2 of 41
                                                                        04/12/21
 011234567ÿ5679:7:;<ÿ=;>?@<A                                       BCDBCECFGCHÿJKL@73M11<ÿNOÿP2=@973Aÿ
                                                                                 QRFSTÿUDVWHRFSÿXVYÿZRB[ÿ\ÿ]^ÿ_``RaCÿ
                                                                                 bbcdÿefCFgCÿh`ÿGiCÿe[CBRaVEÿ
                                                                                 ]CYÿ^hBjTÿ]^ÿbkklm\nkklÿ
                                                                                 obo\ddm\obkkÿ
                                                                                 ZVpqÿobo\ddm\ooooÿ
                                                                                 r[VRWqÿj[aaVBGiKsjEWVYtah[ÿ
                                                                                 uvvwxyz{ÿvwÿ}zÿywv~z
 11<@<7
 1919ÿ9;627ÿ=;O
 11<@<7
 ;3<ÿ;1ÿP@<6@276919
  @71ÿ:M1  ;217ÿ17
  klbbokob bÿXeUUÿe_]ÿ_Xe]ÿÿ^ÿre]ÿVSVRFEGÿCCai\]gGÿ]gGBRGRhF
               h[DVFKTÿCBJCBÿBhHgaGEÿhtTÿhiFÿhCÿVFg`VaGgBCBEÿZRWRFSÿ̀CCÿnkoÿBCaCRDGÿFg[JCB
               e]^]\dndnnlÿ̀RWCHÿJKÿeFVÿXKFCGGCÿBCShBKÿrWHBRHSCtÿeGGVai[CFGEqÿÿbÿRfRW
               hfCBÿUiCCG[VDÿrFGCBCHqÿklbdokob
  klbookob oÿUg[[hFEÿEEgCHÿVEÿGhÿCCai\]gGÿ]gGBRGRhFÿh[DVFKTÿVFHÿCBJCBÿBhHgaGEÿhtt
               eGGVai[CFGEqÿÿbÿUg[[hFEÿEEgCHÿVEÿGhÿCBJCBÿBhHgaGEÿht[VDÿrFGCBCHq
               klbdokob
  klbookob ÿ_]ÿ_rÿr¡ÿ]_rqÿeWGihgSiÿGiCÿDWVRFGR̀`ÿiCBCRFÿiVEÿFV[CHÿhiFÿhC
               HC`CFHVFGTÿRFÿGiCÿh[DWVRFGTÿGiCÿWCBj¢Eÿ_``RaCÿYRWWÿFhGÿREEgCÿVÿEg[[hFEÿ̀hBÿECBfRaCÿh`
               DBhaCEEÿhFÿ£hiFÿhC£ÿHC`CFHVFGEÿVGÿGiREÿGR[CtÿFÿGiCÿCfCFGÿDWVRFGR̀`ÿYREiCEÿGhÿDgBEgCÿGiC
               aWVR[EÿVSVRFEGÿGiCECÿHC`CFHVFGETÿDWVRFGR̀`ÿEiVWWÿGVjCÿBCVEhFVJWCÿEGCDEÿGhÿVEaCBGVRFÿGiC
               HC`CFHVFGEÿRHCFGRGKtÿiCFÿDWVRFGR̀`ÿHCGCB[RFCEÿGiCÿRHCFGRGKÿh`ÿ£hiFÿhC£ÿHC`CFHVFGET
               DWVRFGR̀`ÿ[VKÿECCjÿGhÿV[CFHÿGiCÿDWCVHRFSÿGhÿVHHÿGiCÿDBhDCBWKÿFV[CHÿHC`CFHVFGÿDgBEgVFGÿGh
               Zrtÿtÿ¤tÿtÿbdÿVFHÿEg[[hFEÿYRWWÿJCÿREEgCHÿVGÿGiVGÿGR[Ct[VDÿrFGCBCHqÿklbdokob
  klbookob lÿ]_rÿh`ÿeH[REERhFÿC¥gRBC[CFGÿVEÿGhÿWVRFGR̀`EÿhgFECWTÿeGGhBFCKÿrWR¦VJCGiÿet
               ZVSVFtÿUCBfCHÿJKÿC[VRWÿVGÿC[VRWÿVHHBCEEqÿJCGis`CSVFEahGGtah[tÿihFCÿFg[JCBÿh`ÿhgFECW
               REqÿlbo\nb\bkb§tÿeH[REERhFEÿHgCÿJKÿlomokobtÿ[VDÿrFGCBCHqÿklbdokob
  klbookob nÿt_tÿodÿZX]ÿ_rÿUUrqÿFRGRVWÿgWCÿbmÿhF`CBCFaCÿECGÿ̀hBÿmbnokobÿVGÿbkqkk
               eÿRFÿeWJVFKÿJC`hBCÿVSREGBVGCÿgHSCÿiBREGRVFÿZtÿg[[CWtÿRfRWÿVECÿVFVSC[CFG
               WVFÿ[gEGÿJCÿ̀RWCHÿVFHÿVFHVGhBKÿREaWhEgBCEÿVBCÿGhÿJCÿCpaiVFSCHÿJKÿGiCÿDVBGRCEÿhFÿhB
               JC`hBCÿmokobtÿgBEgVFGÿGhÿXhaVWÿgWCÿomtoTÿ[VFHVGhBKÿHREaWhEgBCEÿVBCÿGhÿJCÿCpaiVFSCH
               V[hFSÿGiCÿDVBGRCEÿJgGÿVBCÿ]_ÿGhÿJCÿ̀RWCHÿYRGiÿGiCÿhgBGtÿ[VDÿrFGCBCHqÿklbdokob
  klbcokob dÿe¤rÿ_ZÿUr¤rÿCGgBFCHÿrpCagGCHÿJKÿeFVÿXKFCGGCÿBCShBKÿrWHBRHSCtÿCBJCB
               BhHgaGEÿhtÿYVRfCBÿECFGÿhFÿlbokobTÿVFEYCBÿHgCÿdbokobtÿWVBjTÿCWREEVÿrFGCBCHq
               klbcokob
  klbcokob mÿ]_rÿh`ÿeDDCVBVFaCÿJKÿQVGiWCCFÿrtÿaVBGiKÿhFÿJCiVẀÿh`ÿCCai\]gGÿ]gGBRGRhF
               h[DVFKÿaVBGiKTÿQVGiWCCFÿrFGCBCHqÿklbcokob
  klbcokob ÿZÿtbÿ__erÿUX_UrÿUerr]ÿJKÿCCai\]gGÿ]gGBRGRhFÿh[DVFK
               RHCFGR̀KRFSÿhBDhBVGCÿVBCFGÿCBhÿCGCRWRSgFSCFÿeTÿhBDhBVGCÿVBCFGÿCBhÿUeTÿFatT
               hBDhBVGCÿVBCFGÿUaiYVBGVgÿFGCBFVGRhFVWÿ[JTÿhBDhBVGCÿVBCFGÿe_ÿ]ViBgFSE[RGGCW
               [Jÿ̈ÿhtÿQÿ̀hBÿCCai\]gGÿ]gGBRGRhFÿh[DVFKttÿaVBGiKTÿQVGiWCCFÿrFGCBCHq
               klbcokob
11!"!#$%1$&!1'()*552+5+,-+.33423/5/45                                                   31.
01213435                                     671869ÿ 94-3
                        Case MDL No. 2997 Document    8ÿÿÿFiled
                                                               ÿ6ÿÿ Page 3 of 41
                                                                        04/12/21
  0123425053  6ÿ89:;<=ÿ>?ÿ@<=;:A<ÿ=BCDEFBGÿ<HBIDCBGÿJKÿ9FLÿMKFBCCBÿNEBOPEKÿ<QGERGOBSÿTBBIUVWDC
                WDCERCRPFÿAPXYLFKÿZLR[BEÿ\BFCÿPFÿ123]25053^ÿLF\ZBEÿGDBÿ_23]25053Sÿ̀AQLEa^ÿbBQR\\Lc
                `<FCBEBGdÿ0123425053c
  0125e25053 4ÿb>f:>WÿgPEÿMRXRCBGÿ9GXR\\RPFÿhEPÿiLIÿ;RIBÿPgÿ<QRjLJBCUÿ9Sÿ?BOLFÿ?RQRFOÿgBBÿk300^
                EBIBRYCÿFDXJBEÿ9WlWmAV_en6e4nSÿ̀9CCLIUXBFC\dÿoÿ3ÿhEPYP\BGÿ>EGBE2pDGOXBFCc
                bPCRPF\ÿEBgBEEBGÿCPÿAUER\CRLFÿ?SÿiDXXBQSÿ̀AQLEa^ÿbBQR\\Lcÿ̀<FCBEBGdÿ0125e25053c
  0121025053 30ÿf<qfÿ>=m<=ÿOELFCRFOÿ4ÿbPCRPFÿgPEÿMRXRCBGÿ9GXR\\RPFÿhEPÿiLIÿ;RIBÿgPEÿ<QRjLJBCUÿ9S
                ?BOLF^ÿ<\rSÿAPDF\BQÿR\ÿUBEBJKÿLG[R\BGÿCULCÿL\ÿPgÿpLFDLEKÿ3n^ÿ5036^ÿCUBÿWlWmÿUL\
                IPF[BECBGÿCPÿWBHCNBFSÿmDBÿCPÿCUR\ÿIPF[BE\RPF^ÿKPDÿXD\CÿFPZÿEBOR\CBEÿgPEÿhEPÿiLIÿ;RIB
                LIIB\\ÿCUEPDOUÿKPDEÿh9A<=ÿLIIPDFCSÿstuvÿuvÿxtyÿz{|}ÿ{zxu~yÿ}zÿu||ÿy~yuyÿ~z{~y{u{
                xtuvÿyuy y{xÿzÿu||ÿ{zxÿtyÿ~~yvvÿxzÿy|y~xz{u~||}ÿu|yÿu{ÿxtuvÿ~vyÿ{xu|ÿ}z
                zÿ~ÿu~yÿyyvxÿtvÿyy{ÿz~yvvyÿxtztÿxtyÿÿv}vxy ÿ@CBYVJKV\CBY
                RF\CEDICRPF\ÿPFÿUPZÿCPÿIPXYQBCBÿCUR\ÿYEPIB\\ÿLEBÿL[LRQLJQBÿLC
                UCCYd22ZZZSFKFGSD\IPDEC\SOP[2LCCPEFBKVLGXR\\RPF\VFBHCOBFSÿ9DCUPERjBGÿJKÿbLOR\CELCB
                pDGOBÿAUER\CRLFÿ?SÿiDXXBQÿPFÿ121025053Sÿ̀CLJcÿ̀<FCBEBGdÿ0121025053c
  0121325053 33ÿW>f:A<ÿPgÿ9YYBLELFIBÿJKÿ<QRjLJBCUÿ?BOLFÿPFÿJBULQgÿPgÿ9FLÿMKFBCCBÿNEBOPEKÿ<QGERGOB
                `?BOLF^ÿ<QRjLJBCUcÿ̀<FCBEBGdÿ0121325053c

                                                      ÿyu~yÿy{xy
                                                          s{v~xuz{ÿy~yux
                                                     0e20625053ÿ3ede4d04
                                   ?BOLF@IPCC |uy{xÿzy 050e0
                                  zu{
                                  yv~uxuz{ mPIaBC y~t
                                               =BYPEC uxyu A?i
                                                                         3d53VI[V00561VfpbV
                                  u|||y 1             zvx           0S10
                                  yv




11!"!#$%1$&!1'()*552+5+,-+.33423/5/45                                  .1.
         Case
            Case
              1:21-cv-00283-TJM-CFH
                 MDL No. 2997 Document
                                    Document
                                       94-3 Filed
                                             1 Filed
                                                  04/12/21
                                                     03/11/21
                                                            Page
                                                               Page
                                                                 4 of141
                                                                       of 38




                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF NEW YORK



    ANA LYNETTE GREGORY
    ELDRIDGE, individually and on behalf
    of all others similarly situated,                   No. 1:21-cv-283 (TJM/CFH)

           Plaintiff,

                                                        JURY TRIAL DEMANDED
           v.

    BEECH-NUT NUTRITION
    COMPANY, GERBER PRODUCTS
    CO., and JOHN DOE
    MANUFACTURERS,

           Defendants.



                                  CLASS ACTION COMPLAINT

          Plaintiff Ana Lynette Gregory Eldridge (“Lynette Gregory”), individually and on behalf

of all others similarly situated, by and through her attorneys, Fegan Scott LLC, alleges the

following based on personal knowledge of the facts pertaining to her, and upon information and

belief and the investigation of her counsel as to all other matters.

                                      I.      INTRODUCTION

          1.      Parents place a tremendous amount of trust in baby food companies, relying on

them to provide safe, nutritious products for their developing, vulnerable infants and toddlers.

          2.      Indeed, little could be more important than the nutrition parents offer their

children in their earliest years. Eighty percent of brain development occurs before age three. 1

          3.      Beech-Nut Nutrition Company (“Beech-Nut”) and Gerber Products Co.


1
    https://childinst.org/brain-development-series-part-i/.

                                                    1
       Case
          Case
            1:21-cv-00283-TJM-CFH
               MDL No. 2997 Document
                                  Document
                                     94-3 Filed
                                           1 Filed
                                                04/12/21
                                                   03/11/21
                                                          Page
                                                             Page
                                                               5 of241
                                                                     of 38




(“Gerber”), however, abused parents’ trust, selling baby food products that contained harmful

and dangerous contaminants like arsenic and lead, all while marketing their products as safe and

rigorously tested.

       4.       On February 4, 2021, United States Representative Raja Krishnamoorthi,

Chairman of the U.S. House of Representatives’ Subcommittee on Economic and Consumer

Policy (the “Subcommittee”), “released a staff report showing that baby foods are tainted with

dangerous levels of toxic heavy metals that endanger infant neurological development and

long-term brain function” (the “House Report”). 2

       5.       In connection with the House Report, Subcommittee Chairman Krishnamoorthi

issued the following statement:

                Baby food manufacturers hold a special position of public
                trust. But consumers mistakenly believe that these companies
                would not sell unsafe products. The Subcommittee’s staff report
                found that these manufacturers knowingly sell baby food
                containing high levels of toxic heavy metals. I hope companies
                will commit to making safer baby foods. Regardless, it’s time that
                we develop much better standards for the sake of future
                generations.

(Emphasis added).

       6.       The press release accompanying the House Report further stated that the

investigation found:

            •   Top baby foods are tainted with dangerous levels of inorganic arsenic, lead,

                cadmium, and mercury.

            •   Industry self-regulation fails to protect consumers as manufacturers set their own

                dangerously high internal standards for toxic heavy metal levels.


2
  https://oversight.house.gov/news/press-releases/oversight-subcommittee-staff-report-reveals-
top-baby-foods-contain-dangerous (Emphasis added).

                                                 2
         Case
            Case
              1:21-cv-00283-TJM-CFH
                 MDL No. 2997 Document
                                    Document
                                       94-3 Filed
                                             1 Filed
                                                  04/12/21
                                                     03/11/21
                                                            Page
                                                               Page
                                                                 6 of341
                                                                       of 38




               •   Manufacturers routinely ignore internal standards and continue to sell products

                   with higher heavy metal levels.

               •   Manufacturers’ prevalent practice of only testing their ingredients is concealing

                   higher levels of toxic metal in finished baby foods.

         7.        Subcommittee Chairman Krishnamoorthi stated: “The Subcommittee’s

investigation revealed that manufacturers knowingly sell tainted baby food to unsuspecting

parents, in spite of internal company test results showing high levels of toxic heavy metal, and

without any warning labels whatsoever[.]”

         8.        According to the House Report, one of the offending baby food companies was

Beech-Nut, a company that touts its “natural” and “organic” products and markets itself as

having “real food for real babies.” 3

         9.        On its website, Beech-Nut claims its “purpose” is to “champion real food for a

healthier world.” 4

         10.       Beech-Nut’s website went so far as to claim it conducted rigorous testing for the

very contaminants that the Subcommittee discovered were prevalent in Beech-Nut’s products:


                                        what's inside your
                                        baby food matters
         We’re proud to offer natural and organic products that are free from artificial
      preservatives, colors and flavors. In fact, we conduct over 20 rigorous tests on our
    purees, testing for up to 255 pesticides and heavy metals (like lead, cadmium, arsenic




3
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
4
    https://www.beechnut.com/our-story/.

                                                     3
       Case
          Case
            1:21-cv-00283-TJM-CFH
               MDL No. 2997 Document
                                  Document
                                     94-3 Filed
                                           1 Filed
                                                04/12/21
                                                   03/11/21
                                                          Page
                                                             Page
                                                               7 of441
                                                                     of 38




  and other nasty stuff). Just like you would, we send the produce back if it’s not good
                                         enough.

       11.     Although Beech-Nut claims to have “food quality standards you can trust,” the

House Report revealed that its products actually contain unsafe levels of arsenic, lead, and

cadmium and that the company fails entirely to test for mercury; and that the company fails to

test its final products, instead testing only some of their ingredients.

       12.     Another of the offending companies, according to the House Report, is Gerber—a

company that touts its “highest quality ingredients”; access to “the largest food research and

development network of any food company”; its “higher standards” that are “among the strictest

in the world”; and providing “nothing but the best for baby.”

       13.     Gerber also claims to have a trademarked “clean field farming” program—with

protection against unsafe metals and contaminates in mind—to ensure its fruits and vegetable

purees are “wholesome and safe for every tiny tummy.”

       14.     But the House Report revealed that Gerber’s products actually contain unsafe

levels of arsenic, lead, and cadmium; that the company “barely” tests for mercury; and that the

company fails entirely to test its final products, instead testing only some of their ingredients.

       15.     Defendants provided parents with false assurances regarding the safety of their

products for their vulnerable, developing infants.

       16.     Accordingly, Ms. Gregory brings this putative class action on behalf of herself,

and all other purchasers and/or consumers of Gerber and/or Beech-Nut baby and toddler food

products, seeking damages and injunctive relief for Beech-Nut’s and Gerber’s wrongful

marketing of, sale of, and profit from dangerous baby food products.

                                          II.     PARTIES

       17.     Plaintiff Lynette Gregory is a resident of and citizen of Louisiana and the

                                                   4
       Case
          Case
            1:21-cv-00283-TJM-CFH
               MDL No. 2997 Document
                                  Document
                                     94-3 Filed
                                           1 Filed
                                                04/12/21
                                                   03/11/21
                                                          Page
                                                             Page
                                                               8 of541
                                                                     of 38




United States. Ms. Gregory has purchased a variety of baby foods for her infant daughter, from

retailers including Wal-Mart.

       18.     Plaintiff believed the Beech-Nut and Gerber products she fed her baby were

healthy, safe, and free of dangerous metals and contaminants.

       19.     If Plaintiff had known Beech-Nut’s and Gerber’s products contained the

contaminants revealed by the House Report, she would not have purchased them and/or would

not have fed them to her baby.

       20.     Defendant Beech-Nut Nutrition Company (“Beech-Nut”) was founded in 1891

and manufactures more than 150 types of baby products, including a variety of purees and

cereals.

       21.     Beech-Nut is incorporated in New York. Its headquarters and principal place of

business are in Amsterdam, New York in Montgomery County.

       22.     The conduct alleged in this Complaint, including Beech-Nut’s marketing, product

development, product formulation, and sales occurred, were developed, and/or were initiated in

New York.

       23.     Defendant Gerber Products Co. (“Gerber”) was founded in 1927. It is a

Michigan corporation with its principal place of business in Virginia. Gerber sells its products

throughout the country.

       24.     Defendants John Doe Manufacturer(s) are other baby food companies whose

products similarly contained harmful contaminants like lead, arsenic, mercury, and cadmium and

who did not warn customers those contaminants were present and/or who reassured consumers

that their products were safe.

                                    III.    JURISDICTION

       25.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

                                                 5
       Case
          Case
            1:21-cv-00283-TJM-CFH
               MDL No. 2997 Document
                                  Document
                                     94-3 Filed
                                           1 Filed
                                                04/12/21
                                                   03/11/21
                                                          Page
                                                             Page
                                                               9 of641
                                                                     of 38




§§ 1332(d) and 1367 because: (i) this is a class action in which the matter in controversy exceeds

the sum of $5,000,000, exclusive of interest and costs; (ii) there are 100 or more class members;

and (iii) some members of the class are citizens of states different from Defendants.

        26.      This Court has personal jurisdiction over Defendants because: (i) they transact

business in the United States, including in this District; (ii) they have substantial aggregate

contacts with the United States, including in this District; (iii) they engaged and are engaging in

conduct that has and had a direct, substantial, reasonably foreseeable, and intended effect of

causing injury to persons throughout the United States, including in this District.

        27.      Venue is also proper because Defendant Beech-Nut is headquartered in this

District.

                                           IV.      FACTS

              A. Beech-Nut and Gerber market themselves as safe, health-conscious
                 baby food options.

        28.      Beech-Nut sets itself apart from other baby food brands by touting the safety of its

products.

        29.      The company’s website presents a history of providing “safe” products and even

setting safety standards. For example, it states:

                 Beech-Nut® has been around since 1891, making baby food since
                 1931. Located in upstate New York, we’re a team of about 350
                 people passionate about making food for your – and our! – little
                 ones. Making high quality, safe, and nutritious foods for babies
                 and toddlers will always be our #1 priority. In fact, engineers
                 from Beech-Nut® patented the vacuum-sealed jar that’s now the
                 safety standard in the industry.

(Emphasis added).

        30.      Beech-Nut also claims to have “food quality standards you can trust” including a

decades-long practice of “testing our ingredients for contaminants such as heavy metals and


                                                    6
         Case
           Case
              1:21-cv-00283-TJM-CFH
                 MDL No. 2997 Document
                                    Document
                                       94-3 Filed
                                             1 Filed
                                                  04/12/21
                                                      03/11/21
                                                            PagePage
                                                                 10 of7 41
                                                                        of 38




pesticides.” According to Beech-Nut, “we’re aware of no higher standards in the industry than

ours.” 5

           31.    Beech-Nut’s puree jars are stamped with claims like “real food for real babies,”

“100% natural,” “naturals,” and “organics,” depending on the product.

           32.    Beech-Nut’s marketing focuses on its purportedly “simple,” “real,” products –

containing only whole fruits and vegetables.

           33.    One commercial says: “At Beech-Nut, homemade is our inspiration. Just real,

whole fruits and vegetables go into our jars. And nothing else. This is not baby food. This is real

food for babies.” 6

           34.    In another commercial, the narrator says: “Moms deal with lots of labels. Some

people say jarred baby food with nothing artificial is impossible. But we know, that with our cold

puree cooking, it can be done. . . . Everyone can agree that real food with simple ingredients can

never be wrong. Let’s turn the labels around”; it then shows the actor turning around the baby

food jar to reveal a label containing only apples and blackberries. 7

           35.    Gerber also claims to offer safe, healthy baby food products.

           36.    Gerber advertises itself as providing “Nutrition for your little one at every age and

every stage.” 8

           37.    It claims to offer safe, high-quality ingredients:

                  About Gerber

                  At Gerber, we have the highest standards for everything we grow,
                  and it’s what we feed our own children. We know the best

5
    https://www.beechnut.com/food-quality-safety/.
6
    https://www.ispot.tv/ad/7pVS/beech-nut-natural.
7
    https://www.ispot.tv/ad/A9Om/beech-nut-turn-the-labels-around.
8
    https://www.gerber.com.

                                                    7
         Case
           Case
              1:21-cv-00283-TJM-CFH
                 MDL No. 2997 Document
                                    Document
                                       94-3 Filed
                                             1 Filed
                                                  04/12/21
                                                      03/11/21
                                                            PagePage
                                                                 11 of8 41
                                                                        of 38




                 nutrition for baby starts with the highest quality ingredients.

         38.     Gerber claims to have a robust food research network through its parent company,

Nestlé; the network is purportedly focused, in part, on food safety and quality 9:

                 Our Research

                 With 24 research technology centers worldwide, Nestlé has the
                 largest food research and development network of any food
                 company. Nestlé’s Worldwide Research & Development network
                 provides three fundamental areas of benefits for parents: safety and
                 quality; nutrition and health; and taste, texture, and convenience.

         39.     Gerber continues these representations about health and safety on its product

labels and in its other marketing. On many of its purees, the largest word on the label is

“Natural” or “Organic.”

         40.     In one Gerber commercial, 10 for example, the narrator says:

                 This whole organic farm’s for baby. New clean field farming made
                 for baby. It’s higher standards set for baby. Heck no to GMOs for
                 baby. Nothing but the best for baby. The new Gerber.

         41.     Gerber claims its trademarked “clean field farming” is “how we ensure our fruit

& veggie purees are not only nutritious, but also wholesome and safe for every tiny tummy.” 11

         42.     Gerber’s website claims it has “a team of agriculture experts that work hands-on

with the farmers who grow most of our crops.”

         43.     According to Gerber, it has an “obsession with tracking produce,” and “know[s]

where every fruit & veggie is grown.”

         44.     In fact, Gerber claims 12 to have top standards to keep unsafe metals and


9
    https://www.gerber.com/about-us.
10
     https://youtu.be/nnCBoKFds_0.
11
     https://www.gerber.com/clean-field-farming.
12
     https://www.gerber.com/keeping-soil-in-the-family.

                                                   8
         Case
           Case
              1:21-cv-00283-TJM-CFH
                 MDL No. 2997 Document
                                    Document
                                       94-3 Filed
                                             1 Filed
                                                  04/12/21
                                                      03/11/21
                                                            PagePage
                                                                 12 of9 41
                                                                        of 38




contaminates out of its baby food products:

                   Some soil can have naturally high levels of nitrates and heavy
                   metals, which you don’t want in your baby’s food. That’s why we
                   created requirements for growing our fruits and veggies that are
                   among the strictest in the world.

          45.      However, Gerber’s and Beech-Nut’s baby foods are not the safe, wholesome

products their advertising suggests.

                B. The health and safety of Gerber’s and Beech-Nut’s products have
                   been called into question several times, yet the companies have
                   reassured parents about their products’ safety.

          46.      In June 2017, the Environmental Defense Fund issued a report finding that one in

five baby food samples contained lead. 13

          47.      Beech-Nut issued a response to “reassure parents that Beech-Nut’s real foods for

babies are dependably safe, healthy, and nutritious.” 14

          48.      That response continued, further reassuring consumers that Beech-Nut’s products

are rigorously tested and meet strict quality standards:

                   Beech-Nut Response to the Environmental Defense Fund’s
                   Baby Food Report

                   We want to reassure parents that Beech-Nut’s real foods for babies
                   are dependably safe, healthy and nutritious.

                   The products that were included in this report, all rice-based
                   products, were tested in 2013 and have since been discontinued.
                   Furthermore, in the five years since these products were tested, we
                   have shifted our sourcing of rice to regions and suppliers that best
                   meet our strict quality standards.

                   At Beech-Nut, we test every delivery of fruits, vegetables, rice and
                   other ingredients for up to 255 contaminants, including lead, to
                   confirm that everything delivered to Beech-Nut complies with our


13
     https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf.
14
     https://www.beechnut.com/beech-nut-edf-response/.

                                                    9
Case
   Case
     1:21-cv-00283-TJM-CFH
        MDL No. 2997 Document
                           Document
                              94-3 Filed
                                    1 Filed
                                         04/12/21
                                            03/11/21
                                                   Page
                                                      Page
                                                        13 of
                                                           1041
                                                              of 38




      standards.

      No government standard or recommendation currently exists for
      lead. We would welcome the opportunity to work with the FDA
      and the USDA on science-based standards that food suppliers can
      implement across our industry.

      Frequently Asked Questions

      What’s your reaction to the FDA baby food testing data
      released by EDF?

      As the EDF mentions in its blog post, the FDA testing data
      released today is from 2013 and 2014. This is before Beech-Nut
      introduced a completely new line of products and revamped our
      sourcing standards. In fact, all the Beech-Nut products listed in the
      report have either been reformulated or discontinued.

      We do believe an opportunity exists to develop government and
      industry standards and protocols where none exist. We worked
      with the FDA to develop the recent arsenic level draft guidance,
      which is a good example of how government, industry and others
      can work together to create safer and realistic standards that benefit
      consumers.

      While no government standard currently exists for lead, we would
      welcome the opportunity to work with the FDA and the USDA on
      science-based standards.

      Is it true that Beech-Nut products contain lead, cadmium and
      arsenic?

      Even the highest quality, organic and non-GMO fruits and
      vegetables contain very tiny levels, or trace amounts, of lead and
      other elements because they commonly occur in the soil, water and
      air. The FDA states that: “Because lead may be present in
      environments where food crops are grown and animals used for
      food are raised, various foods may contain unavoidable but small
      amounts of lead that do not pose a significant risk to human
      health.”

      Do you have a plan to reduce lead, cadmium and arsenic in
      your food?

      We’ve been testing our ingredients for heavy metals since 1985
      and have continued to evolve our testing efforts to ensure our
      products are safe, healthy and nutritious. Once farmers send us
      their very best fruits and vegetables, we test for up to 255

                                       10
        Case
           Case
             1:21-cv-00283-TJM-CFH
                MDL No. 2997 Document
                                   Document
                                      94-3 Filed
                                            1 Filed
                                                 04/12/21
                                                    03/11/21
                                                           Page
                                                              Page
                                                                14 of
                                                                   1141
                                                                      of 38




                 pesticides and heavy metals including lead, cadmium and arsenic.
                 Just like you would, we send the produce back if it’s not good
                 enough.

                 All our products meet or exceed the FDA draft guidance for
                 inorganic arsenic in rice cereals. Our goal is to minimize the
                 amount of heavy metals in our products through testing and
                 partnering with our suppliers to identify the areas of the country
                 and specific farms with the lowest levels possible.

                 One example of our rigorous standards is our approach to pesticide
                 levels. The EPA, USDA and other government bodies have
                 standards for limits on pesticides and organic certification, but our
                 pesticide standards are ten times stricter than government
                 requirements.

         49.     Gerber, too, reassured parents 15:

                 “We test our finished products, and results for over 2,000 samples
                 of Gerber baby foods and juices show all our products fall well
                 within available guidance levels,” Gerber said in a statement
                 released to the TODAY Show.

                 “This includes tests of more than 1,150 samples of Gerber juices,
                 of which 100 percent were below the limit set by the
                 Environmental Protection Agency for drinking water.”

         50.     In a statement to PBS, Gerber stated, in part: “We know parents may be

concerned about a recent report on lead in foods and want to reassure them that Gerber foods and

juices are safe.” 16

         51.     In August 2018, a Consumer Reports analysis showed several baby food

products—including Beech-Nut’s and Gerber’s baby foods—contained unsafe levels of toxic

heavy metals. 17




15
     https://www.today.com/health/there-lead-your-baby-food-t112735.
16
     https://www.pbs.org/newshour/nation/lead-detected-20-percent-baby-food-samples.
17
     https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.

                                                  11
        Case
           Case
             1:21-cv-00283-TJM-CFH
                MDL No. 2997 Document
                                   Document
                                      94-3 Filed
                                            1 Filed
                                                 04/12/21
                                                    03/11/21
                                                           Page
                                                              Page
                                                                15 of
                                                                   1241
                                                                      of 38




         52.     Again, Beech-Nut reassured its customers, stating 18:


                 Beech-Nut Response to the Recent
                 Consumer Reports Article on Baby
                 Food
We want to reassure parents that Beech-Nut’s real food for babies is healthy, nutritious
and safe. Our focus is on the safety and quality of the food we prepare for infants and
toddlers.

The Consumer Reports baby food article recommends specific actions for
manufacturers, including sourcing produce from areas less likely to be contaminated,
and ensuring water and equipment used for manufacturing don’t contribute to
contamination. These actions have been an important part of Beech-Nut’s quality and
safety process for many years. We also want to assure parents that there is not a recall
on any of our products, and we have high confidence in the quality and standards we
use in making our food.

All produce – even the highest quality, organic and non-GMO fruits and vegetables you
buy at the grocery store or a farmer’s market – contain very tiny levels, or trace
amounts, of lead and other elements because they exist naturally in soil, air and water.
Our goal is and always has been to minimize the trace amounts of heavy metals in our
products. Certain ingredients, like sweet potatoes and rice, are especially vulnerable
because of their growing conditions.

Currently, no government standard or recommendation exists for lead. We continue to
advocate for a government standard or recommendation for lead level, and we would
welcome the opportunity to work with the FDA on science-based standards that food
suppliers can implement across our industry.

Please visit our Food Quality & Safety page for more information on our food quality
standards.

         53.     In October 2019, once again, the safety of Beech-Nut’s and Gerber’s products


18
     https://www.beechnut.com/response-recent-consumer-reports-article/.

                                                 12
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              16 of
                                                                 1341
                                                                    of 38




was called into question. Healthy Babies Bright Futures, a children’s health advocacy group,

issued a report demonstrating that 95% of the baby foods it tested—including several of Beech-

Nut’s and Gerber’s products—had detectable levels of dangerous heavy metals. 19

       54.    Yet again, Beech-Nut issued a statement telling parents not to worry because its

products were safe and rigorously tested:

              Beech-Nut Nutrition has been making foods for babies since 1931.
              We take our responsibility and the trust families place in us
              seriously. Our products are dependably safe, healthy and
              nutritious.

              We apply rigorous testing protocols. Our process starts with high-
              quality fruits and vegetables that meet BNN’s own standards,
              which in some cases are 10 times stricter than those of the U.S.
              government. For example, we test for 255 common contaminants,
              such as lead, other heavy metals and pesticides, to confirm that all
              the ingredients delivered to us and used in our products comply
              with our standards. If they don’t, we send them back.

              Because we care deeply about the quality of all food – not just
              baby food – in January 2019 Beech-Nut was a founding member of
              the Baby Food Council, which includes industry experts, advocacy
              groups and all major baby food companies. All of these parties
              share the common understanding that trace levels of heavy metals
              are commonly found in many foods because these elements are
              widely present in the environment. Beech-Nut Nutrition is
              committed to working together with our industry colleagues and
              other experts to develop methods to continue reducing the presence
              of these elements.

              “Being a dad, I understand the need for safe food. Beech-Nut cares
              deeply about the safety of all food – not just baby food – and that’s
              why we were a founding member of the Baby Food Council.
              We’re committed to working together to bring sustainable change
              in this important environmental issue,” said Jason Jacobs, Vice
              President of Food Safety & Quality, Beech-Nut Nutrition.

              This news comes as Healthy Babies Bright Futures, a children’s
              health advocacy group and member of the Council, released a new
              report demonstrating that tests on over 150 foods consumed by
19
  https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
04/BabyFoodReport_ENGLISH_R6.pdf.

                                               13
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              17 of
                                                                 1441
                                                                    of 38




                babies and toddlers found that 95% of the products tested had
                detectable levels of heavy metals. Recognizing that heavy metals
                are widely present in the environment and can get into food, the
                Council seeks to reduce levels of heavy metals in food products to
                as low as reasonably achievable using best-in-class management
                techniques. Some of the recommendations in the report by Healthy
                Babies Bright Futures support what we’ve been doing at Beech-
                Nut for years, including being selective in sourcing and conducting
                rigorous testing.

       55.      Gerber also reassured parents about its commitment to safety 20:

                “Gerber has always put babies and toddlers first, but we never stop
                asking ourselves, ‘Can we do more?’ This question inspires our
                commitment to continuously raise our high standards and improve
                our methods to reduce and limit contaminants in all our foods,”
                said Joel Lim, M.D., Medical Director for Gerber. “We’re excited
                to be partnering with like-minded organizations who are also
                committed to improving the safety and quality of food for little
                ones.”

       56.      Another news outlet reported 21 that Gerber reiterated its focus on testing, safety,

and research:

                Gerber regularly tests its ingredients, conducts random tests on
                finished products and works with suppliers to achieve high-quality
                food standards, according to the spokesperson.

                “The health and safety of the children who eat our foods has
                always been our No. 1 priority – and always will be. We continue
                to refine our rigorous standards by evaluating the latest food safety
                guidance – from sources like the Food and Drug Administration,
                Environmental Protection Agency, the European Food Safety
                Authority and the World Health Organization,” a statement says.
                “We also leverage our expertise in feeding babies and toddlers,
                using research from the Feeding Infants and Toddlers Study to
                inform our safety standards.

       57.      In truth, despite their repeat reassurance to parents, both Beech-Nut and Gerber


20
  https://www.edf.org/media/baby-food-council-taking-challenge-reducing-heavy-metals-
young-kids-food.
21
   https://www.fox17online.com/2019/10/17/gerber-says-safety-is-no-1-priority-after-baby-food-
study/.

                                                 14
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              18 of
                                                                 1541
                                                                    of 38




continue to sell baby food products that contain dangerous, toxic contaminates. Beech-Nut sells

products that contain contaminates at levels that exceed Beech-Nut’s own internal safety

standards, which already allow some of the highest contaminant levels in the industry. And

neither company tests its final products for safety.

             C. The February 2021 House Report exposed Defendants’ continued sale
                of dangerous and harmful baby food products.

       58.      In February 2021, the House Report revealed that Defendants have continued to

sell baby food products with unsafe levels of arsenic, lead, and cadmium.

       59.      The House Report noted the risks associated with these contaminants:

                Exposure to toxic heavy metals causes permanent decreases in IQ,
                diminished future economic productivity, and increased risk of
                future criminal and antisocial behavior in children. Toxic heavy
                metals endanger infant neurological development and long-term
                brain function.

       60.      Despite the dangers these elements pose to developing children, Defendants

marketed and sold baby food with ingredients containing arsenic, lead, and cadmium.

       61.      And Beech-Nut marketed and sold baby food (1) even after its own internal

testing revealed the presence of these contaminants, (2) even after its products exceeded its own

already-high internal safety thresholds, and (3) containing food additives that were, in particular,

alarmingly high in contaminants.

             D. Defendants’ products contain lead.

       62.      The House Report summarized the negative effects children can suffer if exposed

to each of the contaminants in the study, stating, with regard to lead, for example:

                Lead is number two on ATSDR’s list of substances present in the
                environment that pose the most significant potential threat to
                human health. Even small doses of lead exposure are hazardous,
                particularly to children. Lead is associated with a range of bad
                health outcomes, including behavioral problems, decreased
                cognitive performance, delayed puberty, and reduced postnatal

                                                 15
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              19 of
                                                                 1641
                                                                    of 38




                growth. According to FDA, lead is especially dangerous to
                “infants” and “young children.” FDA acknowledges that:

                       High levels of lead exposure can seriously harm children’s
                       health and development, specifically the brain and nervous
                       system. Neurological effects from high levels of lead
                       exposure during early childhood include learning
                       disabilities, behavior difficulties, and lowered IQ. Because
                       lead can accumulate in the body, even low-level chronic
                       exposure can be hazardous over time.

                Lead exposure severely affects academic achievement in children.
                Even at low levels, early childhood lead exposure has a negative
                impact on school performance. Two separate studies of
                schoolchildren in Detroit and Chicago public schools found a
                strong inverse relationship between lead exposure and test scores.
                In the Detroit study, there was a “significant association” between
                early childhood lead exposure and decreased standardized test
                performance, with lead exposure strongly linked to an adverse
                effect on academic achievement. The Chicago study found that
                higher blood lead concentrations were associated with lower
                reading and math scores in 3rd grade children. Increased blood
                lead concentrations correlated with a 32% increase in the risk of
                failing reading and math.

                The cognitive effects of early childhood lead exposure appear to be
                permanent. In one study, adults who previously had lead-
                associated developmental delays continued to show persisting
                cognitive deficits, demonstrating the long-lasting damage of lead
                exposure.

(Footnotes and citations omitted).

          63.   Specifically, with regard to lead in Beech-Nut’s products, the House Report

states:

                Beech-Nut used ingredients containing as much as 886.9 ppb [parts
                per billion] lead. It used many ingredients with high lead content,
                including 483 that contained over 5 ppb lead, 89 that contained
                over 15 ppb lead, and 57 that contained over 20 ppb lead.

          64.   For example, Beech-Nut used cinnamon that contained 886.9 ppb lead.

          65.   According to the House Report, Beech-Nut tested and used 57 ingredients that

contained over 20 ppb lead, the EU’s lax standard for lead in infant formula. Beech-Nut accepted

                                                16
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              20 of
                                                                 1741
                                                                    of 38




89 ingredients that tested at or over 15 ppb lead, EPA’s action level for drinking water, and 483

ingredients that tested at or over 5 ppb lead, FDA’s standard for lead in bottled water.

       66.      With regard to lead in Gerber’s products, the House Report states that Gerber

“sold products or used ingredients with significant amounts of lead.”

       67.      More specifically, the House Report revealed:

                Gerber produced limited lead testing results. The results for its
                sweet potatoes and juices demonstrated its willingness to use
                ingredients that contained dangerous lead levels. Gerber used an
                ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber
                also used twelve other batches of sweet potato that tested over 20
                ppb for lead, the EU’s lenient upper standard.

       68.      According to the House Report:

                The average amount of lead in Gerber’s tested juice concentrates
                was 11.2 ppb—more than FDA’s limit for lead in bottled water.
                Over 83% of the juice concentrates tested showed greater than 1
                ppb lead, which is Consumer Reports’ recommended limit for fruit
                juices.

       69.      While no amount of lead is safe in foods for babies and toddlers, the ingredients

Defendants used for their products exceeded lead limits provided in other contexts. For example,

Healthy Babies Bright Futures has set a target of 0 measurable lead in baby products, Consumer

Reports set a limit of 1 ppb lead in food and drink for babies, the WHO set a limit of 10 ppb lead

in drinking water, the EPA set a limit of 15 ppb lead in drinking water, the EU set a limit of 20

ppb lead in formula (which the House Report notes is “lax”), the FDA set a limit of 50 ppb lead

in juice, and the FDA set a limit of 100 ppb lead in candy.

             E. Defendants’ products contain arsenic.

       70.      Regarding inorganic arsenic, the House Report stated, in part:

                Arsenic is ranked number one among substances present in the
                environment that pose the most significant potential threat to
                human health, according to the Department of Health and Human
                Services’ Agency for Toxic Substances and Disease Registry

                                                 17
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              21 of
                                                                 1841
                                                                    of 38




                (ATSDR). The known health risks of arsenic exposure include
                “respiratory, gastrointestinal, haematological, hepatic, renal, skin,
                neurological and immunological effects, as well as damaging
                effects on the central nervous system and cognitive development in
                children.”

                Studies have concluded that arsenic exposure has a “significant
                negative effect on neurodevelopment in children.” This negative
                effect is most pronounced in Full Scale IQ, and more specifically,
                in verbal and performance domains as well as memory. For every
                50% increase in arsenic levels, there is an approximately “0.4
                decrease in the IQ of children.”

                A study of Maine schoolchildren exposed to arsenic in drinking
                water found that children exposed to water with an arsenic
                concentration level greater than 5 parts per billion (ppb) “showed
                significant reductions in Full Scale IQ, Working Memory,
                Perceptual Reasoning and Verbal Comprehension scores.” The
                authors pegged 5 ppb as an important threshold.

                Likewise, a study of children in Spain found that increasing arsenic
                exposure led to a decrease in the children’s global motor, gross
                motor, and fine motor function scores. Boys in particular were
                more susceptible to arsenic’s neurotoxicity.

(Footnotes and citations omitted).

        71.     The House Report revealed that Beech-Nut’s products are contaminated with

arsenic, stating:

                Beech-Nut used ingredients after they tested as high as 913.4 ppb
                arsenic. Beech-Nut routinely used high-arsenic additives that tested
                over 300 ppb arsenic to address product characteristics such as
                “crumb softness.”

        72.     According to the House Report, Beech-Nut used ingredients containing as much

as 913.4 ppb arsenic, routinely used ingredients containing over 300 ppb arsenic, and used at

least 45 ingredients containing over 100 ppb arsenic.

        73.     Despite Beech-Nut’s claims of real, simple, and all-natural ingredients, the six

Beech-Nut ingredients with the highest arsenic levels are all enzyme additives.

        74.     The House Report revealed that Gerber’s products are also contaminated with

                                                 18
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              22 of
                                                                 1941
                                                                    of 38




arsenic, stating:

                 Gerber did not provide inorganic arsenic results for all of its
                 ingredients. However, test results for conventional rice flour
                 revealed that Gerber routinely used flour with over 90 ppb
                 inorganic arsenic.48 Gerber used five batches of rice flour that had
                 98 ppb inorganic arsenic, and 67 batches that contained more than
                 90 ppb.

        75.      Despite limitations of 10 ppb in apple juice, Gerber uses grape juice concentrate

registering at 39 ppb inorganic arsenic. The House Report stated:

                 But because it was grape juice, as opposed to apple juice—which,
                 from a safety perspective, is a distinction without a difference—
                 Gerber incorporated in its products juice concentrate with high
                 arsenic levels.

        76.      While no amount of arsenic is safe in foods for babies and toddlers, the

ingredients Defendants used for their products exceed arsenic limitations provided in other

contexts. For example, the FDA sets a limit of 10 ppb inorganic arsenic in water.

              F. Defendants’ products contain cadmium.

        77.      Regarding cadmium, the House Report stated, in part:

                 Cadmium is number seven on ATSDR’s list of substances present
                 in the environment that pose the most significant potential threat to
                 human health. Cadmium is associated with decreases in IQ, as well
                 as the development of ADHD.

                 A 2018 study found that cadmium exposure negatively affected
                 children’s Full Scale IQ, particularly among boys. Boys exhibiting
                 higher amounts of cadmium exposure had seven fewer IQ points
                 than those exhibiting less cadmium exposure. A 2015 study
                 similarly found a significant inverse relationship between early
                 cadmium exposure and IQ.

                 A 2018 study linked cadmium exposure to ADHD, finding that the
                 disorder was more common among children with the highest levels
                 of cadmium exposure as compared to a control group.

(Footnotes and citations omitted).

        78.      With regard to Beech-Nut products contaminated with cadmium, the House


                                                  19
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              23 of
                                                                 2041
                                                                    of 38




Report stated:

                 Beech-Nut used 105 ingredients that tested over 20 ppb cadmium.
                 Some tested much higher, up to 344.55 ppb cadmium.

       79.       According to the House Report, Beech-Nut used 20 ingredients registering over

100 ppb cadmium, including cinnamon containing 344.5 ppb cadmium. That is more than 17

times higher than the EU’s lax upper limit on cadmium in baby food. At least 105 ingredients

that Beech-Nut tested and used in baby foods registered at or over 20 ppb cadmium—the EU’s

lax infant formula upper limit.

       80.       Beech-Nut accepted certain ingredients for its baby foods despite knowing that

they contained over 20% more cadmium than their already-high internal limit.

       81.       With regard to Gerber, the House Report noted:

                 Gerber does not test all its ingredients for cadmium. Of those it
                 does test, it accepts ingredients with high levels of cadmium.
                 Gerber used multiple batches of carrots containing as much as 87
                 ppb cadmium, and 75% of the carrots Gerber used had more than 5
                 ppb cadmium— the EPA’s drinking water standard.

       82.       While no amount of cadmium is safe in the baby foods offered to infants and

toddlers, Defendants used ingredients that well exceeded cadmium limits in other contexts, e.g.,

Consumer Reports sets a limit of 1 ppb in juice, WHO sets a limit of 3 ppb in water, the FDA

and EPA set limits of 5 ppb in water, and the EU sets a limit of 5-20 ppb in formula, which the

House Report notes is “lax.”

             G. Beech-Nut fails to test its products or its product ingredients for
                mercury and Gerber “barely” does so.

       83.       Concerning mercury, the House Report stated, in part:

                 Mercury is number three on ATSDR’s list of substances present in
                 the environment that pose the most significant potential threat to
                 human health. Studies of mercury’s effect on childhood
                 development have primarily been conducted by considering the
                 mother’s exposure to mercury while pregnant. In these instances,

                                                 20
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              24 of
                                                                 2141
                                                                    of 38




                  “pre-natal mercury exposure has been consistently associated with
                  adverse subsequent neuro-development. And pre-natal mercury
                  exposure is also related to poorer estimated IQ. Beyond prenatal
                  exposure, higher blood mercury levels at “2 and 3 years of age
                  were positively associated with autistic behaviors among
                  preschool-age children.”

(Footnotes and citations omitted).

         84.      The House Report notes that Beech-Nut “do[es] not even test for mercury in baby

food.”

         85.      The House Report notes that Gerber “barely tests” for mercury, stating:

                  Gerber only tests certain ingredients for mercury. Of the test
                  results they presented to the Subcommittee, they only tested
                  carrots, sweet potatoes, and lemon juice concentrate.

         86.      Healthy Babies Bright Futures recommends that no detectible mercury be

permitted in baby food, and the EPA sets a limit of 2 ppb in water.

               H. Beech-Nut sets unsafe internal thresholds for dangerous elements and
                  sells products even when their ingredients exceed those internal
                  thresholds.

         87.      Beech-Nut set internal standards for arsenic and cadmium at 3,000 ppb in its

additives—like vitamin mix—and 5,000 ppb lead in certain ingredients—like BAN 800, an

additive that reportedly “increases crumb softness” in baked goods. House Report at 4, 18.

         88.      These standards were the highest (i.e., they allowed for the most harmful

contaminants) of any of the baby food manufacturers who responded to the Subcommittee’s

inquiries. House Report at 4, 37-38.

         89.      The standards Beech-Nut set “far surpass any existing regulatory standard in

existence and toxic heavy metal levels for any other baby food manufacturer that responded to

the Subcommittee’s inquiry.” House Report at 38.

         90.      While Beech-Nut set internal thresholds for certain contaminants, like arsenic, it


                                                   21
        Case
           Case
             1:21-cv-00283-TJM-CFH
                MDL No. 2997 Document
                                   Document
                                      94-3 Filed
                                            1 Filed
                                                 04/12/21
                                                    03/11/21
                                                           Page
                                                              Page
                                                                25 of
                                                                   2241
                                                                      of 38




did so only for ingredients, and did not test its final product. House Report at 17.

         91.      What’s more: Beech-Nut exceeded its already egregiously high internal safety

thresholds. According to the House Report:

                  Beech-Nut sold eleven products that surpassed its own internal
                  cadmium limits. By doing so, Beech-Nut accepted dehydrated
                  potato containing 119.6, 143.5, and 148.4 ppb cadmium, far
                  surpassing its own internal limit of 90 ppb for that ingredient.

House Report at 38.

         92.      Despite these findings, Beech-Nut continues to reassure parents that its products

are highly tested and safe with a “Food Quality & Safety” page on its website which reads, in

part:




               We start by carefully choosing high quality fruits and vegetables…

We take our responsibility very seriously to find the purest, cleanest fruits and
vegetables out there, while adhering to rigorous quality standards.




                                                  22
     Case
        Case
          1:21-cv-00283-TJM-CFH
             MDL No. 2997 Document
                                Document
                                   94-3 Filed
                                         1 Filed
                                              04/12/21
                                                 03/11/21
                                                        Page
                                                           Page
                                                             26 of
                                                                2341
                                                                   of 38




However, we know that there are a lot of contaminants out there in the environment.
They are in the soil, the water, the air—and even found in trace amounts in the fruits
and vegetables you buy at the store or farmer’s market.

We’ve been testing our ingredients for contaminants such as heavy metals and
pesticides since 1985, and we’re aware of no higher standards in the industry than ours.
Beech-Nut prides itself on its partnerships with farmers to help ensure that they
understand, and can meet, the level of quality we require. We continuously improve our
food safety and quality standards based on the most up to date scientific technology.
We also seek guidance from sources such as the Food and Drug Administration (FDA),
Environmental Protection Agency (EPA), the European Food Safety Authority (EFSA)
and the World Health Organization (WHO).


Going above and beyond the “standard”: Baby
Food Council Partnership
The EPA, U.S. Department of Agriculture (USDA) and other government bodies have
baseline standards for limits on pesticides and organic certification. Yet, our pesticide
standards are the same or stricter than government requirements.

Additionally, Beech-Nut is a founding member of the Baby Food Council which includes
government agencies, industry experts, advocacy groups, Cornell University and major
baby food companies. The American Academy of Pediatrics (AAP) is a technical
advisor to the Council. The Baby Food Council was created in January 2019 in order to
create science-based standards for reducing levels of heavy metals in food products to
as low as reasonably achievable, using best-in-class management techniques.

As industry leaders, we understand that creating standards specific to baby food is the
best way to lead the food industry and continuously make baby food that is safe. That’s
why, as part of the Baby Food Council, we have been partnering with key stakeholders,
including the FDA, to create Baby Food Standards for contaminants management
across the entire industry.

We are committed to delivering these high standards and here’s how we do it:




                                            23
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              27 of
                                                                 2441
                                                                    of 38




     The health and safety of your baby is at the
                heart of what we do
We know moms, dads and caregivers depend on our commitment to help keep their
children healthy and thriving. As a company of parents who are proud to feed our own
children Beech-Nut, we take the responsibility to provide safe, nutritious food as our
highest purpose for over 130 years.

Since we know you don’t have an Inductively Coupled Plasma–Mass Spectrometer or
a Gas Chromatograph to conduct these food quality tests in your own kitchen, we
conduct more than 20 rigorous tests on our delicious purées alone to ensure that the
safety, quality and flavors are just right. That way, when our foods reach your little one’s
highchair, you can feel confident you’re giving your baby the best.

       93.      According to web.archive.org, this page (or one substantially similar) has

appeared on Beech-Nut’s website since at least October 2017. And it continues to appear as of

the date of this complaint’s filing, despite the House Report’s exposé of Beech-Nut’s dangerous

practices and products.

             I. Defendants reassure parents about the safety of their products despite
                recklessly failing to test them.

       94.      In addition to their knowing and reckless use of ingredients containing harmful

contaminates, Defendants’ policy of testing ingredients, and not final products, “recklessly


                                                24
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              28 of
                                                                 2541
                                                                    of 38




endangers babies and children and prevents the companies from even knowing the full extent of

the danger presented by their products,” according to the House Report.

       95.     Defendants have profited (and continue to profit) from their false and misleading

marketing and sales of dangerous products, targeted at the most vulnerable members of our

population—infants. And instead of revealing the risks associated with their products, even after

testing has revealed their baby foods contain dangerous contaminants, Defendants continue to

misleadingly reassure parents and falsely claim that their products are safe and rigorously tested.

                                V.      CLASS ALLEGATIONS.

       96.     Plaintiff seeks certification of the class set forth herein pursuant to Federal Rule

of Civil Procedure 23 (“Rule 23”). Specifically, Plaintiff seeks class certification of all claims for

relief herein on behalf of a Nationwide Class defined as follows:

               All persons who reside in the United States and who purchased
               and/or fed their child Beech-Nut and/or Gerber baby or toddler
               food products.

       97.     In the alternative, Plaintiff seeks class certification of all claims for relief herein

on behalf of a Multi-State Consumer Protection Class defined as follows:

               All persons who reside in Louisiana or any state with materially
               similar consumer protection laws 22 who purchased and/or fed their

22
   While discovery may alter the following, Plaintiff asserts that the states with similar consumer
fraud laws under the facts of this case include, but are not limited to: Arkansas (Ark. Code § 4-
88-101, et seq.); California (Cal. Bus. & Prof. Code §§ 17200 and 17500 et seq.); Colorado
(Colo. Rev. Stat. § 6-1-101, et seq.); Connecticut (Conn. Gen. Stat. § 42-110, et seq.); Delaware
(Del. Code tit. 6, § 2511, et seq.); District of Columbia (D.C. Code § 28-3901, et seq.); Florida
(Fla. Stat. § 501.201, et seq.); Hawaii (Haw. Rev. Stat. § 480-1, et seq.); Idaho (Idaho Code § 48-
601, et seq.); Illinois (815 Ill. Comp. Stat. § 505/1, et seq.); Louisiana (La. Rev. Stat. 51:1401, et
seq.); Maine (Me. Rev. Stat. tit. 5, § 205-A, et seq.); Massachusetts (Mass. Gen. Laws Ch. 93A,
et seq.); Michigan (Mich. Comp. Laws § 445.901, et seq.); Minnesota (Minn. Stat. § 325F.67, et
seq.); Missouri (Mo. Rev. Stat. § 407.010, et seq.); Montana (Mont. Code. § 30-14-101, et seq.);
Nebraska (Neb. Rev. Stat. § 59 1601, et seq.); Nevada (Nev. Rev. Stat. § 598.0915, et seq,); New
Hampshire (N.H. Rev. Stat. § 358-A:1, et seq.); New Jersey (N.J. Stat. § 56:8-1, et seq.); New
Mexico (N.M. Stat. § 57-12-1, et seq.); New York (N.Y. Gen. Bus. Law § 349, et seq.); North
Dakota (N.D. Cent. Code § 51-15-01, et seq.); Oklahoma (Okla. Stat. tit. 15, § 751, et seq.);

                                                  25
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              29 of
                                                                 2641
                                                                    of 38




               child Beech-Nut and/or Gerber baby or toddler food products.

       98.     Plaintiff is the proposed class representative for the Nationwide Class and the

Multi-State Consumer Protection Class.

       99.     Plaintiff reserves the right to modify or refine the definitions of the Class.

       100.    Excluded from the Class are: (i) any judge or magistrate judge presiding over this

action and members of their staff, as well as members of their families; (ii) Defendants,

Defendants’ predecessors, parents, successors, heirs, assigns, subsidiaries, and any entity in

which any Defendants or their parents have a controlling interest, as well as Defendants’ current

or former employees, agents, officers, and directors; (iii) persons who properly execute and file a

timely request for exclusion from the class; (iv) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (v) counsel for Defendants; and (vi) the

legal representatives, successors, and assigns of any such excluded persons.

       101.    Ascertainability. The proposed Class is readily ascertainable because they are

defined using objective criteria so as to allow Class members to determine if they are part of the

Class. Further, the Class can be readily identified through records maintained by Defendants.

       102.    Numerosity (Rule 23(a)(1)). The Class is so numerous that joinder of individual

members herein is impracticable. The exact number of members, as herein identified and

described, is not known, but Defendants are each estimated to have millions of customers.

       103.    Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each

cause of action and predominate over questions affecting only individual Class members,



Oregon (Or. Rev. Stat. § 646.605, et seq.); Rhode Island (R.I. Gen. Laws § 6-13.1-1, et seq.);
South Dakota (S.D. Codified Laws § 37-24-1, et seq.); Texas (Tex. Bus. & Com. Code § 17.41,
et seq.); Virginia (VA Code § 59.1-196, et seq.); Vermont (Vt. Stat. tit. 9, § 2451, et seq.);
Washington (Wash. Rev. Code § 19.86.010, et seq.); West Virginia (W. Va. Code § 46A-6- 101,
et seq.); and Wisconsin (Wis. Stat. § 100.18, et seq.).

                                                 26
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              30 of
                                                                 2741
                                                                    of 38




including the following:

                 a)     Whether Defendants engaged in the activities and practices referenced

        above;

                 b)     Whether Defendants’ activities and practices referenced were unlawful;

                 c)     Whether Plaintiff and members of the Class sustained damages as a result

        of Defendants’ activities and practices referenced above, and, if so, in what amount;

                 d)     Whether Defendants profited from their activities and practices referenced

        above, and, if so, in what amount; and

                 e)     What is the appropriate injunctive relief to ensure that Defendants no longer

        unlawfully sell dangerous baby food products and/or make false and misleading claims

        regarding the health and safety of their products.

        104.     Typicality (Rule 23(a)(3)). Plaintiff’s claims are typical of the claims of

members of the Class because, among other things, Plaintiff and members of the Class sustained

similar injuries as a result of Defendants’ uniform wrongful conduct and their legal claims all

arise from the same events and wrongful conduct by Defendants.

        105.     Adequacy (Rule 23(a)(4)). Plaintiff will fairly and adequately protect the

interests of the Class. Plaintiff’s interests do not conflict with the interests of the Class and

Plaintiff has retained counsel experienced in complex class action to prosecute this case on

behalf of the Class.

        106.     Predominance & Superiority (Rule 23(b)(3)). In addition to satisfying the

prerequisites of Rule 23(a), Plaintiff satisfies the requirements for maintaining a class action

under Rule 23(b)(3). Common questions of law and fact predominate over any questions

affecting only individual Class members, and a class action is superior to individual litigation



                                                  27
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              31 of
                                                                 2841
                                                                    of 38




and all other available methods for the fair and efficient adjudication of this controversy. The

amount of damages available to Plaintiff is insufficient to make litigation addressing Defendants’

conduct economically feasible in the absence of the class action procedure. Individualized

litigation also presents a potential for inconsistent or contradictory judgments, and increases the

delay and expense presented by the complex legal and factual issues of the case to all parties and

the court system. By contrast, the class action device presents far fewer management difficulties

and provides the benefits of a single adjudication, economy of scale, and comprehensive

supervision by a single court.

        107.    Final Declaratory or Injunctive Relief (Rule 23(b)(2)). Plaintiff also satisfies

the requirements for maintaining a class action under Rule 23(b)(2). Defendants have acted or

refused to act on grounds that apply generally to the Class, making final declaratory and/or

injunctive relief appropriate with respect to the Class as a whole.

        108.    Particular Issues (Rule 23(c)(4)). Plaintiff also satisfies the requirements for

maintaining a class action under Rule 23(c)(4). Her claims consist of particular issues that are

common to all Class members and are capable of class-wide resolution that will significantly

advance the litigation.

                                        CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                           Violation of New York Gen. Bus. Law § 349
                            (On Behalf of the Plaintiff and the Class)

        109.    Plaintiff repeats and incorporates by reference all preceding paragraphs as if fully

set forth herein.

        110.    New York General Business Law Section 349 (“Gen. Bus. Law § 349”) declares

unlawful “[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in

the furnishing of any service in this state . . .”

                                                     28
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              32 of
                                                                 2941
                                                                    of 38




       111.    The conduct alleged herein constitutes recurring, “unlawful” deceptive acts and

practices in violation of Gen. Bus. Law § 349, and as such, Plaintiff and the Class seek monetary

damages and the entry of preliminary and permanent injunctive relief against Defendants,

enjoining them from inaccurately describing, labeling, marketing, and promoting their products.

       112.    There is no adequate remedy at law.

       113.    Defendants misleadingly, inaccurately, and deceptively marketed their products to

consumers.

       114.    Defendants’ improper consumer-oriented conduct—including labeling and

advertising their products as safe and natural—is misleading in a material way in that they, inter

alia, induced Plaintiff and Class to purchase and to pay a premium for their products and to use

the products when they would not have otherwise done so.

       115.    Defendants made their untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       116.    Plaintiff and the Class have been injured inasmuch as they purchased, paid a

premium for, and/or fed their children products that were—contrary to Defendants’

representations—unsafe.

       117.    Accordingly, Plaintiff and the Class received less than what they bargained and/or

paid for.

       118.    Defendants’ advertising and products’ packaging and labeling induced the

Plaintiff and Class to buy Defendants’ products and to pay a premium price for them.

       119.     Defendants’ deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiff and the Class have been damaged thereby.



                                                 29
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              33 of
                                                                 3041
                                                                    of 38




        120.    As a result of Defendants’ recurring, “unlawful” deceptive acts and practices,

Plaintiff and Class are entitled to monetary, compensatory, treble and punitive damages,

injunctive relief, restitution and disgorgement of all moneys obtained by means of Defendants’

unlawful conduct, interest, and attorneys’ fees and costs.

                                SECOND CAUSE OF ACTION
                          Violation of New York Gen. Bus. Law § 350
                           (On Behalf of the Plaintiff and the Class)

        121.    Plaintiff repeats and incorporate by reference all preceding paragraphs as if fully

set forth herein.

        122.    N.Y. Gen. Bus. Law § 350 provides, in part, that “False advertising in the conduct

of any business, trade or commerce or in the furnishing of any service in this state is hereby

declared unlawful.”

        123.    N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                The term “false advertising” means advertising, including labeling,
                of a commodity, or of the kind, character, terms or conditions of
                any employment opportunity if such advertising is misleading in a
                material respect. In determining whether any advertising is
                misleading, there shall be taken into account (among other things)
                not only representations made by statement, word, design, device,
                sound or any combination thereof, but also the extent to which the
                advertising fails to reveal facts material in the light of such
                representations with respect to the commodity or employment to
                which the advertising relates under the conditions proscribed in
                said advertisement, or under such conditions as are customary or
                usual. . .

        124.    Defendants’ labeling and advertisements contain untrue and materially misleading

statements and omissions regarding the safety of their products.

        125.    Plaintiff and the Class have been injured inasmuch as they relied upon the

labeling, packaging, and advertising in purchasing the products, in payment of a premium for

them, and/or in feeding them to their children when the products were—contrary to Defendants’


                                                 30
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              34 of
                                                                 3141
                                                                    of 38




representations—not safe.

        126.    Accordingly, Plaintiff and the Class received less than what they bargained and/or

paid for.

        127.    Defendants’ advertising, packaging, and products’ labeling induced the Plaintiff

and Class to buy Defendants’ products.

        128.    Defendants made their untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

        129.    Defendants’ conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

        130.    Defendants made the material misrepresentations described in this Complaint in

Defendants’ advertising, and on the products’ packaging and labeling.

        131.    Defendants’ material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

products and/or feeding them to their children were and continue to be exposed to Defendants’

material misrepresentations and omissions.

        132.    As a result of Defendants’ recurring, “unlawful” deceptive acts and practices,

Plaintiff and Class are entitled to monetary, compensatory, treble and punitive damages,

injunctive relief, restitution and disgorgement of all moneys obtained by means of Defendants’

unlawful conduct, interest, and attorneys’ fees and costs.

                                 THIRD CAUSE OF ACTION
                                  Negligent Misrepresentation
                            (On Behalf of the Plaintiff and the Class)

        133.    Plaintiff repeats and incorporates by reference all preceding paragraphs as if fully

set forth herein.

        134.    Defendants, directly, or through their agents and employees, made false

                                                 31
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              35 of
                                                                 3241
                                                                    of 38




representations, concealments, and non-disclosures to Plaintiff and Class members about their

products’ safety and testing.

       135.     In making these false, misleading, and deceptive representations and omissions,

Defendants knew and intended that consumers would purchase their products, would pay a

premium for their products, and would feed their products to their children.

       136.     Defendants created a special relationship with Plaintiff and the Class through their

representations regarding their products’ safety and regarding the companies’ rigorous, scientific

testing and research.

       137.     As an immediate, direct, and proximate result of Defendants’ false, misleading,

and deceptive statements, representations, and omissions, Defendants injured Plaintiff and Class

Members in that they purchased, they paid a premium price for, and they fed their children the

products, which were not as represented.

       138.     In making the misrepresentations of fact and omissions to Plaintiff and Class

Members as described herein, Defendants have failed to fulfill their duties to disclose material

facts about their products.

       139.     The failure to disclose the true nature of the products’ safety, testing, and

compliance with internal safety thresholds was caused by Defendants’ negligence and

carelessness.

       140.     Defendants, in making these misrepresentations and omissions, and in doing the

acts alleged above, knew or reasonably should have known that the misrepresentations were not

true. Defendants made and intended the misrepresentations to induce the reliance of Plaintiff and

Class Members.




                                                  32
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              36 of
                                                                 3341
                                                                    of 38




                               FOURTH CAUSE OF ACTION
                        Breach of Implied Warranty of Merchantability
                           (On Behalf of the Plaintiff and the Class)

        141.    Plaintiff repeats and incorporates by reference all preceding paragraphs as if fully

set forth herein.

        142.    Under the Uniform Commercial Code’s implied warranty of merchantability, the

Defendants warranted to Plaintiff and Class members that the products were safe, natural, and

rigorously tested.

        143.    Defendants breached the implied warranty of merchantability in that Defendants’

products’ ingredients are unsafe, and reasonable consumers expecting products that conform to

their labels and the company’s safety representations would not accept the Defendants’ products

if they knew that they actually contained harmful toxins.

        144.    Within a reasonable amount of time after the Plaintiff discovered that the products

were unsafe, Defendants were placed on notice of such breach, including via the House Report

and other cases filed against Defendants.

        145.    The inability of the Defendants’ products to meet the label description was wholly

due to the Defendants’ fault and without Plaintiff’s or Class Members’ fault or neglect, and was

solely due to the Defendants’ manufacture and distribution of the products to the public.

        146.    As a result of the foregoing, Plaintiff and Class Members have been damaged in

the amount paid for the Defendants’ products, together with interest thereon from the date of

purchase.

                               FIFTH CAUSE OF ACTION
               Breach of Implied Warranty of Fitness for a Particular Purpose
                          (On Behalf of the Plaintiff and the Class)

        147.    Plaintiff repeats and incorporates by reference all preceding paragraphs as if fully

set forth herein.

                                                 33
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              37 of
                                                                 3441
                                                                    of 38




        148.    Defendants knew or had reason to know that the Plaintiff and other Class

Members were buying their products with the specific purpose of buying products that were safe

and rigorously tested.

        149.    Plaintiff and the other Class Members, intending to use safe products, relied on

the Defendants in selecting their products to fit their specific intended use.

        150.    Defendants held themselves out as having particular knowledge of their products’

ingredients and safety.

        151.    Plaintiff’s and Class Members’ reliance on Defendants in selecting Defendants’

products to fit their particular purpose was reasonable given Defendants’ claims and

representations in their advertising, packaging, and labeling concerning the products’

ingredients, safety, and testing.

        152.    Plaintiff and the other Class Members’ reliance on Defendants in selecting

Defendants’ products to fit their particular use was reasonable given Defendants’ particular

knowledge of the products they manufacture and distribute and their purported research,

tracking, and testing of those products.

        153.    As a result of the foregoing, Plaintiff and Class Members have been damaged in

the amount paid for the Defendants’ products, together with interest thereon from the date of

purchase.

                                 SIXTH CAUSE OF ACTION
                                 Breach of Express Warranty
                            (On Behalf of the Plaintiff and the Class)

        154.    Plaintiff repeats and incorporates by reference all preceding paragraphs as if fully

set forth herein.

        155.    Defendants provided the Plaintiff and Class Members with an express warranty in

the form of written affirmations of fact promising and representing that the products are natural,

                                                 34
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              38 of
                                                                 3541
                                                                    of 38




safe, and rigorously researched and tested.

       156.    The above affirmations of fact were not couched as “belief” or “opinion,” and

were not “generalized statements of quality not capable of proof or disproof.”

       157.    These affirmations of fact became part of the basis for the bargain and were

material to the Plaintiff’s and Class Members’ transactions.

       158.    Plaintiff and Class Members reasonably relied upon the Defendants’ affirmations

of fact and justifiably acted in ignorance of the material facts omitted or concealed when they

decided to buy Defendants’ products.

       159.    Within a reasonable time after Plaintiff knew or should have known of

Defendants’ breach, Defendants were placed on notice of their breach, including through the

House Report and other lawsuits filed against Defendants, had an opportunity to cure their

breach, and they have not done so.

       160.    Defendants breached the express warranty because the products are neither safe

nor rigorously tested (or, if they are rigorously tested, that testing revealed the products were

unsafe and should not be sold).

       161.    Defendants thereby breached the state warranty laws of the following states and

of other states with similar warranty laws: Code of Ala. § 7-2-313; Alaska Stat. § 45.02.313;

A.R.S. § 47-2313; A.C.A. § 4-2-313; Cal. Comm. Code § 2313; Colo. Rev. Stat. § 4-2-313;

Conn. Gen. Stat. § 42a-2-313; 6 Del. C. § 2-313; D.C. Code § 28:2-313; Fla. Stat. § 672.313;

O.C.G.A. § 11-2-313; H.R.S. § 490:2-313; Idaho Code § 28-2-313; 810 I.L.C.S. 5/2-313; Ind.

Code § 26-1-2-313; Iowa Code § 554.2313; K.S.A. § 84-2-313; K.R.S. § 355.2-313; 11 M.R.S. §

2-313; Md. Code Ann., Com. Law § 2-313; 106 Mass. Gen. Laws Ann. § 2-313; M.C.L.S. §

440.2313; Minn. Stat. § 336.2-313; Miss. Code Ann. § 75-2-313; R.S. Mo. § 400.2-313; Mont.



                                                 35
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              39 of
                                                                 3641
                                                                    of 38




Code Ann. § 30-2-313; Neb. Rev. Stat. § 2-313; Nev. Rev. Stat. Ann. § 104.2313; R.S.A. 382-

A:2-313; N.J. Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313;

N.C. Gen. Stat. § 25-2-313; N.D. Cent. Code § 41-02-30; Ohio Rev. Code Ann. § 1302.26; Okla.

St. § 12A-2-313; Or. Rev. Stat. § 72-3130; 13 Pa. Stat. § 72-3130; R.I. Gen. Laws § 6A-2-313;

S.C. Code Ann. § 36-2-313; S.D. Codified Laws, § 57A-2-313; Tenn. Code Ann. § 47-2-313;

Tex. Bus. & Com. Code § 2.313; Utah Code Ann. § 70A-2-313; 9A Vt. Stat. Ann. § 2-313; Va.

Code Ann. § 59.1-504.2; Wash. Rev. Code Ann. § 6A.2-313; W. Va. Code § 46-2-313; Wis.

Stat. § 402.313; and Wyo. Stat. § 34.1-2-313.

        162.    As a direct and proximate result of Defendants’ breach of express warranty,

Plaintiff and Class Members were damaged in the amount of the price they paid for the products,

in an amount to be proven at trial.

                               SEVENTH CAUSE OF ACTION
                                Restitution / Unjust Enrichment
                            (On Behalf of the Plaintiff and the Class)

        163.    Plaintiff repeats and incorporates by reference all preceding paragraphs as if fully

set forth herein.

        164.    Plaintiff and the Class have conferred substantial benefits on Defendants by

purchasing their baby food products.

        165.    Defendants have knowingly and willingly accepted and enjoyed these benefits.

        166.    Defendants either knew or should have known that the benefits rendered by the

Plaintiff and the Class were given with the expectation that Defendants’ products were safe.

        167.    For Defendants to retain the aforementioned benefits under these circumstances is

inequitable.

        168.    Through deliberately misleading Plaintiff and the Class, Defendants reaped

benefits that resulted in Defendants wrongfully receiving profits.

                                                 36
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              40 of
                                                                 3741
                                                                    of 38




       169.      Equity demands disgorgement of Defendants’ ill-gotten gains. Defendants will be

unjustly enriched unless they are ordered to disgorge those profits for the benefit of the Plaintiff

and the Class.

       170.      As a direct and proximate result of Defendants’ wrongful conduct and unjust

enrichment, the Plaintiff and the Class are entitled to restitution from Defendants and institution

of a constructive trust disgorging all profits, benefits, and other compensation obtained by

Defendants through this inequitable conduct.

                              EIGHTH CAUSE OF ACTION
                   Violation of the State Consumer Protection Statutes
           (On Behalf of Plaintiff and the Multi-State Consumer Protection Class)

       171.      Plaintiff incorporates and realleges by reference each and every allegation

contained in paragraphs 1 through 108 as if fully set forth herein.

       172.      In the alternative to a nationwide class, Plaintiff brings this action individually

and on behalf of the Multi-State Consumer Protection Class.

       173.      Plaintiff and Class members have been injured as a result of Defendants’

violations of the state consumer protection statutes listed and substantially similar to those listed

above in footnote 22 which also provide a basis for redress to Plaintiff and Class members based

on Defendants’ fraudulent, deceptive, unfair, and unconscionable acts, practices and conduct.

       174.      Defendants’ conduct as alleged herein violates the consumer protection, unfair

trade practices and deceptive acts laws of each of the jurisdictions encompassing the Multi-State

Consumer Protection Class.

       175.      Defendants committed unfair and deceptive acts by misrepresenting that their

products were safe and rigorously tested and by failing to disclose that their products and product

ingredients contained harmful contaminants.

       176.      Defendants violated the Multi-State Consumer Protection Class states’ unfair and

                                                   37
      Case
         Case
           1:21-cv-00283-TJM-CFH
              MDL No. 2997 Document
                                 Document
                                    94-3 Filed
                                          1 Filed
                                               04/12/21
                                                  03/11/21
                                                         Page
                                                            Page
                                                              41 of
                                                                 3841
                                                                    of 38




deceptive acts and practices laws by engaging in these unfair or deceptive acts or practices.

       177.    Plaintiff and the Multi-State Consumer Protection Class were injured and have

suffered damages as a direct and proximate result of Defendants’ unfair acts and practices.

       178.    Plaintiff and the other Multi-State Consumer Protection Class Members’ injuries

were proximately caused by Defendants’ unfair and deceptive business practices.

       179.    As a result of Defendants’ violations, Defendants have been unjustly enriched.

       180.    Pursuant to the aforementioned states’ unfair and deceptive practices laws,

Plaintiff and Class members are entitled to recover compensatory damages, restitution, punitive

and special damages including, but not limited to, treble damages, reasonable attorneys’ fees and

costs and other injunctive or declaratory relief as deemed appropriate or permitted pursuant to

the relevant law.

              VI.    PRAYER FOR RELIEF & DEMAND FOR JURY TRIAL

       WHEREFORE, Plaintiff respectfully demands a jury trial and requests that this Court

certify the Class, award Plaintiff and the Class compensatory and punitive damages, injunctive

relief, and attorneys’ fees, and grant such other and further relief as this Court deems appropriate.

Dated: March 11, 2021                         FEGAN SCOTT LLC

                                              By: /s/ Melissa Ryan Clark
                                              Melissa Ryan Clark
                                              140 Broadway, 46th Floor
                                              New York, New York 10005
                                              Ph: 347.353.1150
                                              melissa@feganscott.com

                                              Elizabeth A. Fegan (pro hac vice forthcoming)
                                              150 S. Wacker Dr., 24th Floor
                                              Chicago, IL 60606
                                              Ph: 312.741.1019
                                              Fax: 312.264.0100
                                              beth@feganscott.com

                                              Counsel for Plaintiff

                                                 38
